On Application for Rehearing.
PER CURIAM.
Counsel for Warren A. Doll in an application for rehearing now states that, when the matter was orally argued before us, he did not state that the only remaining issue was whether Doll should be required to pay his own costs. Counsel did make that statement in unequivocal language and the position which he now takes convinces us that sometimes, though happily not often, it would be best to require that counsel, who, in oral argument, make concessions, should state those concessions in writing.
Fortunately, in this case we have in counsel’s application a statement in writing which indicates that there was and could have been no issue other than that involving costs, for in that application appears the following:
“Defendant Doll pleaded that he - should not have been sued because, under numerous cases * * * the plaintiffs’ Patent, after the lapse of said ' six years, is immune from any attack on any ground, on the part of anyone, including the State „ * * .
There is- no doubt whatever as to what counsel said in his oral argument. 'In fact, in the application for rehearing counsel admits that he made the statement and refers to it as a chance remark, saying: “A chance remark in oral argument can be easily misapplied or misunderstood; * * * ”.
The statement made by counsel was not a chance remark. He opened his argument with the unambiguous statement that the only issue remaining was whether Doll should be required to pay his own costs.
The application for rehearing is refused.
Refused.